Citation Nr: 0920556	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of service connection for partial paralysis of the 
right median and ulnar nerves has been submitted and, if so, 
whether service connection is warranted.

(The issue of whether a July 1961 Board decision that denied 
restoration of service connection for partial paralysis of 
the right median and ulnar nerves should be revised or 
reversed on the basis of clear and unmistakable error (CUE) 
is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1945 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran had a hearing before the 
Board in December 2008 and the transcript is of record.

The Board notes new evidence was received after the RO issued 
the last supplemental statement of the case (SSOC) dated in 
June 2008.  The evidence submitted (to include two medical 
opinions) is highly relevant to the claim.  An additional 
SSOC was not issued, but this is not necessary in light of 
the favorable opinion rendered here. 

The case was brought before the Board in February 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include affording him a 
hearing before the Board.  The case was brought before the 
Board again in March 2009, at which time a medical opinion 
was requested. The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  

The Board also notes during the pendency of this appeal, the 
Veteran alleged in support of his claim that a Board decision 
dated July 1961, which denied restoration of service 
connection for his right upper extremity (RUE) neurological 
disability, was clearly and unmistakably erroneous (CUE).  
The CUE claim was asserted on the Veteran's July 2007 
substantive appeal form.  The issue, which requires 
additional administrative action, will be addressed in a 
separate Board opinion.  Accordingly, this opinion will not 
address CUE, but rather will focus on whether service 
connection can be granted in light of any new and material 
evidence submitted. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 1961 Board decision was the last final decision 
denying the Veteran's claim and denied restoration of service 
connection for partial paralysis of the right median and 
ulnar nerves, finding the severance proper in light of the 
competent, undisputed medical evidence at that time. 

2.  Evidence received since the July 1961 decision raises a 
reasonable possibility of substantiating the claim.

3.  The preponderance of the medical evidence, resolving all 
reasonable doubt in favor of the Veteran, establishes clearly 
and unmistakably that the Veteran's RUE neurological 
disability pre-existed service, but was aggravated beyond the 
natural progression of the disability as a result of his 
military service.


CONCLUSIONS OF LAW

1.  The July 1961 Board decision that denied restoration of 
service connection for partial paralysis of the right median 
and ulnar nerves is final; new and material evidence has been 
received, and the claim seeking service connection for 
partial paralysis of the right median and ulnar nerves is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1100 
(2008).

2.  The criteria for service connection for partial paralysis 
of the right median and ulnar nerves, to include aggravation 
of a pre-existing condition, have been met and service 
connection is warranted.  38 U.S.C.A. §§ 1101, 1110, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

New and Material Evidence

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran's claim was previously before the Board in July 
1961, which denied restoration of service connection for 
partial paralysis of the right median and ulnar nerves 
finding no competent evidence indicating the Veteran's pre-
existing condition was aggravated by any remote incident of 
his military service.  Unless the Chairman of the Board 
orders reconsideration, all Board decisions are final on the 
date stamped on the face of the decision. 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1100(a).  Therefore, the July 1961 
Board decision is final.

Only evidence presented since the last final denial on any 
basis (either on the merits, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

At the time of the July 1961 decision, the relevant records 
included the Veteran's service treatment records, indicating 
the Veteran's condition pre-existed military service and 
indicating an inservice surgical exploratory procedure 
conducted in July 1945.  The record also contained a 
September 1945 line of duty determination indicating the 
Veteran was unfit for service due to a preexisting condition 
that was not aggravated by service.  The record also 
contained an August 1948 VA examination indicating the 
neurological condition of the Veteran's right hand at that 
time and the record included the Veteran's contentions, to 
include testimony presented at a March 1961 hearing before 
the Board where the Veteran conceded his condition preexisted 
the military and slightly improved after the in-service 
surgical procedure.

Except as provided in Section 5108 of this title, when the 
Board disallows a claim, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104. 
  
Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.    

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Board last denied the Veteran's claim on the merits in 
July 1961 finding the Veteran's condition pre-existed his 
military service and a lack of competent and probative 
medical evidence indicating the condition was aggravated 
beyond the natural progression of the disability due to any 
remote incident of his military service.  Accordingly, for 
evidence to be new and material in this matter, it would have 
to tend to show that the Veteran's pre-existing right hand 
disability was aggravated beyond the natural progression of 
the disability by some incident of service. 

The Veteran does not dispute he severely injured his right 
hand 16 months prior to entering the military.  Through his 
testimony before the Board in December 2008 and various other 
statements, the Veteran alleges he was assigned to a metal-
smith class in the military and re-injured his right hand.  
Due to this alleged in-service injury, the surgical procedure 
was recommended and performed in July 1945.  The Veteran 
alleges the second injury and subsequent surgery permanently 
aggravated his right hand disability beyond the natural 
progression of his pre-existing condition.

In support of his claim, he submitted private treatment 
records and an opinion from Dr. Scott, a private neurologist, 
dated in April 2006 and September 2008.  In a September 2008 
statement, Dr. Scott opined that the Veteran's military 
service, specifically the alleged injury in metalwork school 
and subsequent surgery, exacerbated the symptoms of his pre-
existing right hand disability.

The Board also requested a medical opinion from the VA 
Neurological Specialist.  The VA neurologist, in an opinion 
dated April 2009, agreed with Dr. Scott's opinion indicating 
the surgical procedure most likely aggravated the pre-
existing condition evidenced by the Veteran's medical 
discharge shortly thereafter.

The probative value of this new evidence is discussed below, 
but for purposes of reopening the claim, the Board finds the 
new evidence reveals at least the possibility the Veteran's 
pre-existing condition was aggravated by his military 
service.  Accordingly, the evidence received subsequent to 
July 1961 is new and material and serves to reopen the claim 
seeking restoration of service connection for partial 
paralysis of the right median and ulnar nerves.  The Board 
may now consider whether service-connection is warranted for 
the right upper extremity (RUE) disability.

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran alleges he entered the military with residuals of 
a pre-military injury to his right hand.  Specifically, 16 
months prior to being drafted, the Veteran alleges his right 
hand smashed through a plate-glass severing his right median 
and ulnar nerves causing a claw-hand deformity.  Despite the 
deformity, the military inducted him and he was assigned to a 
metal-smith class to train for his MOS.  During training, the 
Veteran alleges his hand was struck with a metal rod causing 
a large painful mass to appear on his wrist.  The Veteran 
alleges the mass was painful and caused increased weakness 
and numbness in his right hand.  He was advised to have 
exploratory surgery to recover some function of his right 
hand.  Despite some improvement after the surgery, the 
Veteran was found unfit for military duty and discharged 
after serving less than 8 months in the military. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Initially, the Board notes the Veteran's RUE neurological 
disability is not noted on his military entrance examination.  
The Veteran alleges he informed the military on four 
occasions of the disability, but they still inducted him into 
the military.

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  The presumption of soundness, however, attaches 
only where there has been an induction medical examination 
during which the disability about which the Veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

Again, the Veteran's entrance examination is silent as to any 
RUE abnormality and, therefore, the presumption of soundness 
applies in this case and the Veteran is presumed to have 
entered the military in sound condition.  

The presumption of soundness, however, may be rebutted by 
clear and unmistakable evidence showing that the disorder 
preexisted service and was not aggravated therein.  VAOPGPREC 
3-2003 (July 16, 2003).  The first pertinent inquiry, then, 
is whether the Veteran's partial paralysis of the right 
median and ulnar nerves clearly and unmistakably pre-dated 
his military service.  The Board concludes it did. 

The Veteran concedes he was in an accident 16 months prior to 
induction in the military where his right hand went through a 
plate-glass severing two of his nerves on the right forearm.  
Although the injury is not listed on the entrance 
examination, subsequent service treatment records note the 
Veteran's pre-service injury.  In July 1945, the Veteran was 
hospitalized for complaints of limited motion, numbness and 
weakness of the right hand.  On examination, the Veteran had 
a well-healed scar on the flexor surface of the right wrist 
and weakness of the right hand.  Exploratory surgery was 
performed to reveal an almost completely severed ulnar nerve 
and a small neuroma on the median nerve.  No service injury 
was indicated severe enough to account for these findings. 

In light of the Veteran's admission and the medical evidence, 
the Board finds that the evidence, in sum, clearly and 
unmistakably establishes the pre-service existence of the 
Veteran's RUE neurological disability.  The crucial inquiry, 
then, is whether the Veteran's pre-existing condition was 
aggravated beyond the natural progression of the disability 
by any incident of his military service.  

That is, a pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. 1153; 38 C.F.R. 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Also, as noted in a decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted 
upon entry into service, the veteran 
cannot bring a claim for service 
connection for that disorder, but the 
veteran may bring a claim for service-
connected aggravation of that disorder.  
In that case section 1153 applies and the 
burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 
1153 arises, the burden shifts to the 
government to show a lack of aggravation 
by establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  

Wagner, 370 F.3d at 1096 (Fed. Cir. 2004)

The Board notes, however, that the usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless 
the disease or injury is otherwise aggravated by service. 38 
C.F.R. § 3.306(b)(1).

Again, the Veteran alleges he suffered an injury in the 
military during metal-smith class causing a large, painful 
mass to appear on his right wrist.  The mass was operated on 
ultimately leading to his military discharge in October 1945.  

The Veteran's service treatment records confirm the July 1945 
surgical procedure, but do not indicate any in-service injury 
or the appearance of a right wrist mass.  Rather, the Veteran 
was admitted to the hospital in July 1945 after complaints of 
overall functional loss of the right wrist.  The Veteran 
conceded the pre-service injury but did not indicate an in-
service injury at that time.  Exploratory surgery was 
recommended and performed at that time to attempt to restore 
some of the Veteran's right hand functioning.  The surgery 
was only partially successful and the Veteran was ultimately 
medically discharged in October 1945.  A September 1945 
medical report concluded the condition pre-existed the 
Veteran's military service and was not aggravated by service.

The Veteran was afforded a VA examination in August 1948, 
which confirmed the diagnoses of partial paralysis of the 
right median and ulnar nerves, but did not proffer an opinion 
with regard to etiology.  

The Veteran was afforded service connection for the condition 
in November 1945, but service connection was thereafter 
severed, effective May 1, 1961, based on clear and 
unmistakable error.  More specifically, at that time, the 
medical evidence undisputable indicated the Veteran's RUE 
neurological disability pre-existed his military service and 
was not aggravated by any incident of his military service, 
to include the July 1945 surgical treatment.  The severance 
was upheld in a July 1961 Board decision.

In support of his claim to restore service connection, the 
Veteran submitted treatment records and opinion from a 
private neurologist, Dr. Scott, dated April 2006 and 
September 2008.  Dr. Scott, in both opinions, opined the 
appearance of the painful mass and increased symptoms after 
the July 1945 surgery prove the Veteran's military service 
exacerbated his pre-existing condition.  Specifically, in 
September 2008, Dr. Scott opined as follows:

Ironically the patient's trauma in metalwork 
school was the direct result of his induction in 
spite of known pre-existing deficits and failure 
of the military service to protect him against 
exacerbation associated with training or future 
service.  The exacerbation of symptoms during 
military service is further supported by the fact 
that he was deemed fit [for] military service with 
his baseline deficits at the time of induction but 
no longer fit for service following his surgical 
procedure. 

Dr. Scott conceded, in rendering his opinion, that he did not 
have military records to review, but rather relied on the 
Veteran's reported medical history in rendering the opinion.  
The opinion, moreover, relies on the premise that the Veteran 
had an additional injury in the military, causing a large, 
painful mass on his right arm.  Despite the Veteran's 
contentions, no such injury or resulting mass is documented 
in his service treatment records.  Rather, the Veteran was 
hospitalized after complaints of right arm limited motion, 
weakness and numbness.  The July 1945 surgery, moreover, does 
not appear to be in reaction to any military injury, but 
rather an exploratory surgery conducted to attempt to restore 
some of the Veteran's right hand functioning from his pre-
service injury.  The Board notes, medical opinions based on 
incorrect or incomplete factual premises are not probative 
and may not serve as a basis for service connection.  Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Board requested a VA neurological specialist opinion in 
March 2009 to resolve the medical ambiguity in the file.  On 
April 2009, the VA neurologist rendered an opinion similar to 
Dr. Scott's opinion, finding the fact that the Veteran was 
found fit for duty despite the injury on entrance and found 
unfit for duty after the July 1945 surgery, supports the 
ultimate conclusion that, "the Veteran's pre-existing right 
upper extremity neurological disability was aggravated during 
service by the new trauma and/or the surgery following."  In 
rendering her decision, the VA neurologist did review the 
claims folder and was well-advised the service treatment 
records did not confirm any in-service trauma.  The VA 
examiner indicated her conclusion was limited due to poor 
documentation of neurological findings during the Veteran's 
military service, but ultimately concluded a finding of 
aggravation is the most "logic[al]" conclusion in light of 
the circumstances of the Veteran's service. 

Again, while in-service trauma is not objectively indicated 
in the service treatment records, surgical intervention is 
confirmed.  The service treatment records merely indicate 
surgical involvement, however, in attempts to explore 
possibilities of improving right hand functioning.  

As indicated above, the law indicates that the usual effects 
of medical and surgical treatment in service, having the 
effect of ameliorating disease or other conditions incurred 
before enlistment, will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1).

In this case, the medical evidence directly after service as 
well as the Veteran's own testimony indicates the Veteran's 
condition slightly improved after the July 1945 surgery.  In 
other words, at that time, the only confirmed in-service 
involvement regarding the Veteran's RUE neurological 
disability was an exploratory surgical procedure that appears 
to have improved the Veteran's pre-existing condition.

As explained above, Dr. Scott's opinions alone are not highly 
probative because he did not review the Veteran's military 
records or otherwise base his opinion on objective medical 
history.  Rather, Dr. Scott's opinion is based on the 
Veteran's contention that he suffered in-service trauma after 
induction.  

The VA neurologist, on the other hand, reviewed the claims 
folder and was well aware that the service treatment records 
did not confirm the new trauma.  Regardless, the VA 
neurologist concluded there must have been a worsening of 
symptoms because the Veteran was fit for duty on induction 
and eight months later was found unfit for duty following the 
July 1945 surgery.

Resolving all reasonable doubt in the Veteran's favor, the 
Board concludes the Veteran's allegation that he suffered 
some injury or incident in the military to his right hand is 
credible.  Clearly, the Veteran was admitted to the hospital 
in July 1945 on sick list for some reason related to his RUE.  
Whether this was an exacerbation of symptoms related to 
trauma or merely due to his regular duties is ultimately 
irrelevant.  What is of consequence is whether the Veteran's 
pre-existing RUE neurological disability was aggravated 
during his military service.  Clearly it was.  The July 1945 
surgery was proposed due to the Veteran's complaints of 
limitation of motion, weakness and numbness.  The record does 
not include medical evidence of the severity of the Veteran's 
condition prior to induction in the military, so there is no 
way of actually comparing the Veteran's symptomatology prior 
to entering the military and thereafter.

At the very least, the Board finds the medical evidence in 
relative equipoise.  As such the Veteran is entitled to the 
benefit of the doubt.  In light of the favorable opinions 
rendered by Dr. Scott and the VA neurologist, the Board 
concludes restoration of service connection is warranted. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  In light of the favorable 
opinion here, the Board concludes any deficiencies in notice 
were not prejudicial to the Veteran.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for partial paralysis of the 
right median and ulnar nerves, the claim is reopened, and, to 
that extent, the appeal is granted.

Entitlement to service connection for partial paralysis of 
the right median and ulnar nerves is granted and, 
accordingly, service connection is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


